Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to amendment filed on 6/1/2020.
The 35 USC 112 rejections to claims 10 and 20 are withdrawn in view of amendment to the claims.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al. (Mills, 20080155334).

Per claim 1, Mills discloses

analyzing a response to each of a plurality of requests from an integration flow;([0054], see data extracted from…transmissions and responses…association based on various consideration, appears to disclose analyzing. Test scenario involves interactions with other systems appears to disclose integration flow.)

 determining that an identifying property of each of the plurality of requests is present in the response; ([0054], see transmissions/requests are stored in a manner that each transmission is associated with response…data extracted from transmissions and responses…includes data identifying the transmissions and responses… response is determined by content of transmissions.  [0080], requests and responses, data extracted…stored…effectively correlated (associated)….simulator makes use of this correlation, also see [0087], since correlation between a request and a response is established, an identifying property/correlation exists in a request also exists in the corresponding response in order to establish such correlation. )

 and responsive to determining that the identifying property is present in the response, generating a mock with an associated matcher based on the plurality of requests.( [0087], since correlation between a request and a response is established, an identifying property/correlation exists in a request also exists in the corresponding response in order to establish such correlation, [0087], see simulator send out response based on stored correlation with each other. [0054], pp. 6, see simulator sends the same response… would have sent, appears to disclose an associated matcher simulating of exact values/responses. Per Speciation, the associated matcher appears to corresponds to simulations of exact values. Since the simulator after identifying correlation properties between requests and responses are established, can simulate response based on its correlation with request, the simulation appears to corresponds to the associated matcher.   The interpretation of “responsive to determining that an identifying property is present in the response, generating a mock with a associated matcher based on the plurality of requests” is interpreted as after a response is correlated to a request with correlation property, the simulator that is generated incorporating the correlation information can simulate response with simulation/associated matcher to based the request.  Or the simulator has the ability to simulate responses based on requests.  This ability is in response to the determination of correlation between requests and responses in real system and then simulated after incorporating the correlation information.  A mock can be a system or data, when interpreted as a mock data.  The simulated response corresponds to the mock and it is associated with simulation that generate the response.)


Per claim 7, the rejection of claim 1 is incorporated;
Mills discloses
 wherein generating a mock with an associated matcher based on the plurality of requests comprises: 
generating a callable flow comprising the associated matcher based on the plurality of requests; ([0087], see simulator send out response based on stored correlation with each other. [0054], pp. 6, see simulator sends the same response… would have sent, appears to disclose an associated matcher simulating of exact values/responses based on matches requests.  The simulator includes a callable flow (i.e. executable) with the associated matcher in order to simulate the corresponding response. )and 
returning expected data by way of the generated callable flow to the integration flow.  (continue, the matching response if the returned expected data via executing the simulator including the callable flow.  A callable flow is interpreted as a program that is executable upon called. ) 

Per claim 8, the rejection of claim 1 is incorporated;
Mills discloses
 wherein generating a mock with an associated matcher based on the plurality of requests comprises 
generating the mock with an associated matcher by generating a simulated response to each of the plurality of requests based on the identifying property of each of the plurality of requests.  .([0087], see simulator send out response based on stored correlation with each other. [0054], pp. 6, see simulator sends the same response… would have sent, appears to disclose an associated matcher simulating of exact values/responses, where the stored correlation is the identifying property)


Per claim 9, the rejection of claim 8 is incorporated;
Mills discloses
 wherein the identifying property is correlated with the simulated response.  ([0087], see simulator send out response based on stored correlation with each other, where the identifying property is correlation)

Per claim 11, it is the corresponding computer program product with corresponding scope of limitations and are rejected for similar reason as set forth in the rejection of claim 1.

Per claims 12, 17-19 they are corresponding computer program product and system claims with corresponding scope of limitations and are rejected for similar reason as set forth in the rejection of claims 1, and 7-9.


		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (Mills, 20080155334) in view of  Wood (10,534,680)
Per claim 6, the rejection of claim 1 is incorporated;
Mills does not specifically disclose
wherein the identifying property of each of the plurality of requests comprises at least one of: 
a correlation identifier; a message identifier; and a request type.  
	
However, Wood discloses 
wherein the identifying property of each of the plurality of requests comprises at least one of: 
a correlation identifier; a message identifier; and a request type.  (C1:16-29, using correlation ID for association of interactions (request/response) between client and device)	

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Wood into the teachings of Mills to include the limitation disclosed by Wood.  The modification would be obvious to one of ordinary skill in the art to want to provide reproduction of events based on correlation ID associated with interactions between clients and devices for remediation of unexpected response in testing simulation. (see Wood, c6:50-65)

Per claim 16, see rejection of claim 6.


Allowable Subject Matter
Claims 2-5, 10, 13-15, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Related prior art –

US 11,093,367 to Kim et al. 	discloses capturing first request and first response and covert the first request to generate second request and simulate the second request to generate a second response to valid a test.

US 20080163143 A1 to Kwon discloses generating test ID and correlation associated with a simulator to replay events.



Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.

Office action is revised to reflect amendment to claims 10 and 20 and to clarify how Mills reads on the limitation of claim 1. 

A. Regarding applicant’s argument that Mills does not disclose “responsive to determining that the identifying property is present in the response, generating a mock with an associated matcher based on the plurality of requests”.  

Please see the revised explanation above.  Related to the interpretation of “mock”, Mills’ simulator after incorporating the correlation information appears to be generated after the incorporation of information.  The interpretation of “responsive to” is interpreted as being able to perform the simulation response after the correlation is identified between requests and responses.  Alternately, a mock can also be interpreted as mock data as explained in rejections above (for example rejection of claim 1)

B.  Related to Applicant’s argument that Mills dos not describe generating a mock.  See item A.

C. Related to Office Action does not distinguish between the “mock” and the “matcher”.  Per Specification, [0002], matchers are simulations of exact values.  Of course, Mills’ simulator can simulate response.   


For reasons above, rejections to argued claims are maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/PHILIP WANG/Primary Examiner, Art Unit 2199